Citation Nr: 1316380	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  06-16 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected disability.   

2.  Entitlement to service connection for a shell fragment wound to the right leg. 

3.  Entitlement to service connection for shin splints.   
 
4.  Entitlement to an evaluation (rating) in excess of 10 percent for the service-connected shell fragment wound of the right upper arm.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969, and from December 1977 to July 1988.  Service records show that the Veteran was awarded a Combat Action Ribbon, a Combat Aircrew Insignia, and a Purple Heart for his service in Vietnam.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by which the Regional Office (RO) in Oakland, California, granted service connection for residuals of a shell fragment wound to the right biceps and assigned a 10 percent initial rating from January 8, 2004, and denied service connection for a shell fragment wound to the right leg, shin splints, a right knee disability, hearing loss, and tinnitus.  The Veteran filed a notice of disagreement for these issues in January 2005.  A statement of the case for all issues except for the issue of service connection for shin splints was issued in March 2006.  The Veteran filed a substantive appeal for the issues of service connection for a shell fragment wound to the right leg and entitlement to a higher initial rating for the shell fragment wound to the right biceps.  

A Statement of the Case has not been issued for the issue of service connection for shin splints.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

An April 2006 rating decision denied service connection for heart disease and hypertension in addition to sleep apnea, bronchitis, hiatel hernia, depressive disorder, and Meniere's disease.  The Veteran only perfected an appeal as to the issues of service connection for hypertension and heart disease.  

In a May 2011 rating decision, the RO granted service connection for arteriosclerotic heart disease.  The action constituted a full grant of the benefits sought, and the claim for service connection for heart disease is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Written withdrawal of this appeal pursuant to 38 C.F.R. § 20.204 (2012) is not necessary.  See the Veteran's November 2012 statement withdrawing the claim for service connection for heart disease.  

In a November 2012 statement, the Veteran indicated that he was withdrawing the appeals for the issues of service connection for a right knee disability and bilateral hearing loss.  He also indicated that he was withdrawing the notice of disagreement for the May 2009 decision from the Debt Management Center which indicated that the Veteran was overpaid $8,790.00 in compensation benefits.  The Board notes that an appeal for these issues was not perfected by the Veteran.  See 38 C.F.R. § 20.200 (2012).  Thus, a written withdrawal pursuant to 38 C.F.R. § 20.204 is not required. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for shin splints is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and engaged in combat with the enemy.  

2.  No vascular injury, disease, or chronic symptoms of hypertension were manifested during service.  

3.  The Veteran did not continuously manifest symptoms of hypertension in the years after service.  

4.  Hypertension was not manifested to a degree of ten percent within one year of service separation.  

5.  The Veteran's hypertension is not caused by any in-service event, including herbicide exposure, during service.  

6.  The currently demonstrated hypertension is not due to or permanently worsened in severity by the service-connected diabetes mellitus type II, the service-connected ischemic heart disease, or other service-connected disability.        

7.  The residuals of a shell fragment wound to the right leg were incurred in service and are manifested by discoloration of the skin and depression in the area of the wound on the right leg. 

8.  On November 28, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing the appeal as to the claim for an initial evaluation in excess of 10 percent for a right biceps injury.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hypertension, including as secondary to service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for residuals of a shell fragment wound to the right leg have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).  

3.  The criteria for the withdrawal of the Substantive Appeal as to the claim for entitlement to an initial evaluation in excess of 10 percent for a right biceps injury are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The Board finds that in this case VA has satisfied its duties to notify under the VCAA.  The RO provided VCAA notice letters to the Veteran in February 2004, May 2004, April 2005, March 2006, November 2009, and August 2010.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Although the notice was not issued before initial rating decision on appeal, the Veteran has not been prejudiced as the claim was readjudicated in statements of the case dated in March 2006 and August 2007 and in a supplemental statement of the case dated in February 2013.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In December 2009, August 2010, and October 2010, the Veteran informed VA that he had no additional evidence or information to submit in support of his claims.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records and private medical records and private medical opinions are associated with the claims folder.  All available copies of the Veteran's Tricare treatment records are associated with the claims file.  Of record are Tricare treatment records dated in 1992 and 1993.  A January 2006 response from Beale Air Force Base indicates that the Veteran's Tricare records were retired to the National Personnel Records Center (NPRC).  In an April 2006 rating decision, the RO indicated that the records the RO received from the NPRC did not include any Tricare records.  A May 2006 response from NPRC indicates that all requested copies were enclosed.  The request was for copies of outpatient treatment records from Beale Air Force Base and the records enclosed consisted of Tricare records dated in 1992 and 1993.  The Veteran has actual knowledge of the May 2006 response from NPRC and the records that were located, as he submitted these documents to VA in August 2006.  The Board concludes that any additional records from Tricare for the time period of 1988 to 1994 do not exist and that further efforts to obtain those records would be futile.  No further efforts are required on behalf of VA to obtain these records.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

The Veteran underwent VA examinations in June 2004, March 2008, and January 2013 to obtain medical evidence as to the nature and likely etiology of the claimed hypertension and residual of a shell fragment wound to the right leg.  These examinations were adequate because each was performed by a medical professional based on either a review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran, offered opinions, and provided a rationale for the opinions provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  For these reasons, the Board finds that the duties to notify and assist the Veteran in the claims have been met, so that no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, hypertension is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised. Under this provision, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (effective prior to and from October 10, 2006).  The U.S. Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective on October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added.  The new provisions of 
38 C.F.R. § 3.310 (b) indicate that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.   The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  

Note 3 indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  
38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Combat

The Board finds the Veteran engaged in combat with the enemy during service, as evidenced by receipt of the Combat Action Ribbon, Combat Aircrew Insignia, and Purple Heart for service during the Vietnam War.  The in-service occurrences reported by the Veteran that are consistent with the circumstances, conditions, or hardships of such combat will be considered to have actually occurred.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  For direct service connection, the evidence as to each claimed disorder must still show a current disability and a nexus between that disability and those service events.  See Gregory, 8 Vet. App. at 567; see also Kessel, 13 Vet. App. at 17-19. 

Service connection for Hypertension

The Veteran asserts that his hypertension first manifested during active service.  He contends that high blood pressure readings were recorded during the end of the second period of active duty and he was treated for hypertension soon after service.  He also asserts that the service-connected diabetes mellitus Type II caused or aggravated the hypertension.    

The claim of service connection for hypertension on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  Hypertension is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  The amended version of 38 C.F.R. § 3.309(e), Note 3, specifically states that the term ischemic heart disease does not include hypertension.  

A veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

After a review of all the evidence, the Board finds that, although the Veteran served in the Republic of Vietnam during the Vietnam era and engaged in combat with the enemy, he did not sustain a vascular injury or disease during service, or experience chronic symptoms of hypertension were manifested during service.  The evidence shows no diagnosis of hypertension in service or for many years thereafter.  The Veteran asserts that he was prescribed hypertension medications in 1987 at the end of his period of active service; however, the weight of the evidence shows no diagnosis of hypertension or hypertension medications were prescribed during service or for years after service.   

The service examination reports dated in July 1965, June 1966, August 1969, January 1971, July 1977, March 1981, and August 1987 indicate that examination of the heart and vascular system was normal.  An April 1987 service treatment record notes that the blood pressure reading was 150/88.  An August 1987 examination report indicates that the blood pressure readings were 110/70 and 138/72.  A March 1988 service record indicates that the Veteran waived the separation examination.  The blood pressure readings recorded in the service records are not 160/90 or higher.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 which defines hypertension in Note 1.  "Hypertension" is defined as high arterial blood pressure; various criteria for its threshold have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Thus, while the Veteran's blood pressure was elevated on one occasion in service, the in-service readings do not meet VA's definition or Dorland's definition of hypertension.  VA's definition requires that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  While the Veteran contends that he was told he had hypertension during his last year of service and was prescribed medications, the service treatment records do not document this diagnosis or the prescription of hypertensive medications.  
    
The Board next finds that hypertension did not manifest to a compensable (10 percent) degree within a year of service separation.  The Veteran asserts that he was treated for hypertension at Tricare.  Tricare records dated in 1992 are of record.  The Tricare records show that hypertension was diagnosed in October 1992.  Tricare records dated from 1988 to September 1992 are not of record and these records were not located by the Veteran or the RO.  A March 2008 VA examination report indicates that the Veteran reported that he believed it was at least 18 months to 24 months after retirement from the military when he first sought any type of health care and it was at that time he was placed on anti-hypertensive medications.  The Board notes that 24 months after service separation would be in 1992.  As noted above, the Tricare records document a diagnosis of hypertension in October 1992.  The weight of the competent and credible evidence establishes that the Veteran's hypertension did not manifest to a compensable degree within a year of service separation.  

The Board also finds that the Veteran did not experience continuous symptoms of hypertension since service separation.  As noted above, the Veteran himself asserted that he did not seek medical treatment for 18 to 24 months after service separation.  The Veteran has not presented any competent evidence of hypertension symptoms since separation from service until the time of the diagnosis of hypertension in October 1992.  

Finally, the Board finds that the weight of the evidence demonstrates that hypertension is not caused by any in-service event and is not medically related to service or a service-connected disability.  The weight of the competent and credible evidence establishes that the hypertension is not related to active service and is not caused by or aggravated by a service-connected disability including the diabetes mellitus.  The Veteran was afforded a VA examination in January 2013.  The VA examiner reviewed the claims folder, considered the Veteran's reported medical history, examined the Veteran, and offered an opinion that the hypertension was less likely than not incurred in or caused by service.  The VA examiner also concluded that the hypertension was not caused by or aggravated by the service-connected diabetes mellitus.  The VA examiner opined that it was less likely than not that the Veteran's service-connected diabetes mellitus type II or ischemic heart disease caused the hypertension.  The examiner noted that the hypertension was diagnosed in 1996 and the coronary artery disease was later diagnosed in 1998.  The VA examiner also noted that the diabetes mellitus was diagnosed in 2005, well after the diagnosis of hypertension, and no diagnosis of microalbuinuria was noted.  The VA examiner indicated that it was less likely that the hypertension was worsened by the diabetes mellitus because the Veteran does not have microalbuminuria.  

The Veteran was afforded a VA examination in March 2008.  The VA examiner reviewed the claims folder, considered the Veteran's medical history and statements concerning the hypertension, and examined the Veteran.  The VA examiner specifically indicated that she reviewed the service treatment records page by page looking for blood pressure readings.  The report indicates that the Veteran reported that the hypertension started in service and was related to service.  It was further noted that upon reflection, the Veteran believed that it was a good 12 to 18 months before he was seen by a health care provider after he retired from active service, and at that time, he was placed on hypertensive medications.  The report indicates that the Veteran also stated that he believed that it was 18 to 24 months after retirement from active duty that he was seen by a health care provider.  The Veteran underwent physical examination and the diagnosis was hypertension with hypertensive cardiovascular disease manifested by cardiomegaly on chest x-ray examination.  

The VA examiner in March indicated that a complete review of the service treatment records to include a page by page review of the Veteran's service treatment records looking for blood pressure readings as well as a review of private treatment records and previous VA examination reported was done.  The VA examiner noted that the Veteran freely stated that he believed it was at least 18 to 24 months post retirement from the military before he sought any type of health care.  He reported that after service he was placed on hypertensive medications; however, the VA examiner noted that the Veteran was not placed on these medications within a 12 month window of retirement from service.  The examiner opined that, after review of the claims folder and conducting an interview and examination of the Veteran, it was not at least as likely as not that the Veteran's hypertension had its onset in service or that the hypertension is related to military service.  The VA examiner stated that the basis of this opinion was the absence of documentation of sustained blood pressure readings in the military as well as the absence of medical documentation that the Veteran was placed on antihypertensive medications within 12 months of retiring from service.   

The Board finds the January 2013 and the March 2008 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  There is probative evidence of record which support the VA medical opinions.  The service treatment records show that a diagnosis of hypertension was not made in service.  The medical evidence of record also shows that hypertension was diagnosed more than one year after service separation and this disease was diagnosed well before the diabetes mellitus and ischemic heart disease were diagnosed.   

The evidence weighing in favor of the Veteran's claim includes private medical opinion.  The Veteran submitted a medical opinion by Dr. R.B., a cardiologist, in support of his claim.  In the August 2006 statement, Dr. R.B. indicated that the Veteran had been his patient since 2000, and prior to this, the Veteran was followed by his partner, Dr. H.; he was seen by Dr. H. in January 1997 for an anterior wall myocardial infarction.  Dr. R.B. stated that the Veteran had multi-vessel coronary artery disease and he underwent a bypass.  Dr. R.B. also indicated that the Veteran had hypertension.  Dr. R.B. stated that he reviewed the Veteran's medical records dating from 1965 through 1988 from the VA hospital and although no mention was made of coronary artery disease, the Veteran was hypertensive at an early age suggesting ongoing risk factors during his service period. 

The Veteran also submitted an August 2006 statement from his family practitioner, Dr. L.M.  Dr. L.M. stated that the Veteran had been under her care since June 2004 and he had hypertension.  Dr. L.M. stated that she believed that there was a good possibility that the Veteran's military service may have contributed to or hastened the progression of his health problems and the most likely condition affected by this would have been the hypertension and coronary artery disease.  

The Board finds that the weight of the competent and credible evidence establishes that the hypertension is not related to active service and is not caused by or aggravated by a service-connected disability including the diabetes mellitus.  
The Board finds that the statement by Dr. R.B. has less probative weight than the VA medical opinions dated in March 2008 and January 2013.  The Board does not question Dr. R.B.'s competence and expertise as a cardiologist; however, his medical opinion has limited probative value because the opinion is too vague and does not appear to be based upon sufficient facts.  Dr. R.B. indicates that the Veteran "was noted to be hypertensive at an early age, suggesting ongoing risk factors during his service period." The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. R.B. opines that a relationship between hypertension and the Veteran's active service is suggested; he does not opine that hypertension first manifested during active service or within one year of active service separation.  Dr. R.B. does not address the probative medical evidence from the Veteran's period of service which shows that the Veteran did not have hypertension in active service.  For these reasons, Dr. R.B.'s medical opinion has limited probative value and is outweighed by the March 2008 and January 2013 VA medical opinions.  

The Board finds that the statement by Dr. L.M. to have limited probative value for the same reasons; this medical opinion is speculative and does not appear to be based upon sufficient evidence such as the service treatment records showing no diagnosis of hypertension service.  This medical opinion is outweighed by the March 2008 and January 2013 VA medical opinions.     

The Veteran himself has related his hypertension to his active service and to the service-connected diabetes mellitus.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 
24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Board finds that the Veteran is competent to report having observable symptoms of hypertension in service and after service.  However, in this case, the Veteran did not report an observable symptom of hypertension.  The Veteran asserts that he has had elevated blood pressure readings in active service.  However, elevated blood pressure in and of itself is not an observable symptom and must be confirmed by blood pressure readings.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

The Veteran has asserted that his hypertension began during active duty service, or manifested to a compensable degree within a year thereafter.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the question of current hypertension to service is not competent in the present case, because the Veteran is not competent to state that hypertension was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Such a diagnosis requires clinical blood pressure readings which are neither found within the record during or immediately following his service period.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of unobservable hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, including as a presumptive disease or as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Residuals of a Shell Fragment Wound to the Right Leg

As discussed above, the Board finds that the Veteran engaged in combat with the enemy during service and is entitled to the application of 38 U.S.C.A. § 1154 (b).  Service records show that the Veteran was awarded a Combat Action Ribbon, a Combat Aircrew Insignia, and a Purple Heart.  The Veteran asserts that he sustained a shell fragment wound to his right leg in service and he received a Purple Heart for this wound.  The Board notes that the Veteran is competent to describe an observable injury such as sustaining a shell fragment wound.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and symptoms.  The Veteran's lay statements are found to be credible as they have been consistent over the years and are confirmed by the circumstances of his service.

After reviewing the evidence, the Board finds that the Veteran has residuals of a shell fragment wound to the right leg that were incurred in service.  The service treatment records document a shell fragment wound to the right leg.  An August 1967 service treatment record indicates that the Veteran sustained a wound to the right leg; the record notes a lacerated right leg.  The treatment record indicates that during an enemy rocket attack the Veteran received a laceration of the right leg while evading enemy fire, and that the injury was incurred in the line of duty.  Examination revealed no nerve or artery involvement.  The wound was cleaned and DSD was applied.  The Veteran was released to full duty and he was fit for duty. 

A June 2004 VA examination report indicates that physical examination of the right leg revealed a depression which was 1 centimeter in size on the anterior tibial area of the pretibial area inferior to the knee that was depressed and nontender.  The Veteran indicated that this is where the shrapnel impacted the leg.  The VA examiner noted that there was no change in color in that area.  The diagnosis was status post shrapnel wounds to the right lower leg, no residual.  In January 2005, the Veteran submitted a photograph of the right leg wound.  The picture shows discoloration of the skin in the area of the wound.  

The Board finds that there is competent and credible evidence that the Veteran incurred a shrapnel wound to the right leg in service.  There is competent and credible evidence that the Veteran currently has residuals of the shrapnel wound to the right leg and the residuals are manifested by skin discoloration in the area of the wound and a depression in the soft tissue in the area of the wound.  Resolving reasonable doubt in the Veteran's favor, the Board finds that these manifestations are contemplated in 38 C.F.R. § 4.56 which sets forth the rating criteria for muscle disability.  38 C.F.R. § 4.56 indicates that slight muscle disability is manifested by no cardinal signs or symptoms of muscle disability and good functional results with minimal scars.  Moderate muscle disability contemplates some loss of deep fascia or muscle substance.  See 38 C.F.R. § 4.56.  The Board finds that the skin discoloration and depression on the leg in the area of the wound are consistent with a residual disability due to the shrapnel wound to the right leg.  38 U.S.C.A. § 1154(b).  Based on a review of the entire record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria have been met for service connection for residuals of a shrapnel wound to the right leg.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Withdrawn Appeal on Biceps Rating Issue

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2012).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On November 28, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing the appeal for an initial evaluation (rating) in excess of 10 percent for residuals of a right biceps injury.  As the Veteran has withdrawn this issue in writing, there is no allegation of error of fact or law remaining for appellate consideration at this time.  


ORDER

Service connection for hypertension, including as secondary to service-connected disability, is denied.  

Service connection for residuals of a shell fragment wound to the right leg is granted.   

The appeal for an initial evaluation in excess of 10 percent for a right biceps injury is dismissed. 


REMAND

Service Connection for Shin Splints

A November 2004 rating decision denied service connection for shin splints.  The Veteran filed a notice of disagreement for this issue in January 2005.  The record does not reflect that a statement of the case has been issued.  Under these circumstances, Board is required to remand, rather than refer, this issue for a Statement of the Case to be issued.  See Manlincon, 12 Vet. App. 238.  

Accordingly, the issue of service connection for shin splints is REMANDED to the RO for the following action:

The RO should issue a Statement of the Case for the issue of service connection for shin splints.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


